Title: To Benjamin Franklin from Marie-Elisabeth De Lamoignon, 10 September 1779
From: Lamoignon, Marie-Elisabeth de
To: Franklin, Benjamin


de la visitation rüe st jaques de paris 10 sept 1779
✝
vive jesus
Permette moi monsieur d’avoir l’honneur de madresser directement a vous pour s’avoir s’il est possible des nouvelles de Mr le chevalier Delaluzerne mon neveu a qui je suis tendrement attachée je pense que son arrivée chez vous peut estre süe a present dans ce paiis cy et vous avez surement les nouvelles les plus sures. Je desire encore lui faire parvenir une lettre aurié vous monsieur la complaisance de la faire passer dans vos depeches, je vous en aurez la plus grande obligation j’en dois beaucoup a loccasion qui me procurera de vous assurer combien j’ai l’honneur d’estre monsieur votre tres humble et tres obeissante servante
PE [PRIEURE?] Marie Elisabeth Delamoignon
Dieu soit beni
 
Notations: Eliz. de la Moignon. 10 Sept. 79 to enquire after the Chevalier Dela Luzerne / Ansd
